RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 13a0285p.06

                 UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                              X
                                               -
 JAMES D. SZEKERES,
                                               -
                                 Plaintiff-Appellant,
                                               -
                                               -
                                                   No. 12-3689
         v.
                                               ,
                                                >
                                               -
                       Defendant-Appellee. -
 CSX TRANSPORTATION, INC.,
                                              N
                Appeal from the United States District Court
               for the Northern District of Ohio at Cleveland.
            No. 1:08-cv-01153—John R. Adams, District Judge.
                                     Argued: April 24, 2013
                          Decided and Filed: September 25, 2013
 Before: GRIFFIN and KETHLEDGE, Circuit Judges; ZATKOFF, District Judge.*

                                       _________________

                                            COUNSEL
ARGUED: Robert E. Harrington III, HARRINGTON, THOMPSON, ACKER &
HARRINGTON, LTD., Chicago, Illinois, for Appellant. Dan Himmelfarb, MAYER
BROWN LLP, Washington, D.C., for Appellee. ON BRIEF: Robert E. Harrington III,
Robert B. Thompson, HARRINGTON, THOMPSON, ACKER & HARRINGTON,
LTD., Chicago, Illinois, for Appellant. Dan Himmelfarb, MAYER BROWN LLP,
Washington, D.C., Joseph J. Santoro, GALLAGHER SHARP, Cleveland, Ohio, for
Appellee.
                                       _________________

                                             OPINION
                                       _________________

         ZATKOFF, District Judge. Plaintiff James D. Szekeres appeals the district
court’s grant of Defendant’s renewed motion for judgment as a matter of law with


         *
         The Honorable Lawrence P. Zatkoff, Senior United States District Judge for the Eastern District
of Michigan, sitting by designation.


                                                   1
No. 12-3689         Szekeres v. CSX Transp., Inc.                                    Page 2


respect to Plaintiff’s claims pursuant to Federal Employers Liability Act (“FELA”) and
the Locomotive Inspection Act (“LIA”). The district court’s ruling stemmed from the
United States Supreme Court’s opinion in CSX Transportation, Inc. v. McBride, 131 S.
Ct. 2630 (2011), wherein the Supreme Court endorsed the dismissal of a FELA action
in Nicholson v. Erie R.R. Co., 253 F.2d 939 (2d Cir. 1958). The district court concluded
that the facts of Nicholson were not meaningfully distinguishable from the facts of this
case and vacated the jury’s verdict in favor of Plaintiff on both the FELA and LIA
claims. The district court did not address Defendant’s motion for a new trial before
dismissing Plaintiff’s cause of action. Plaintiff contends that the district court erred
when it concluded that Plaintiff failed to provide sufficient proof of causation between
the jury-determined violations under FELA and LIA and Plaintiff’s injuries. For the
reasons that follow, we REVERSE the district court’s ruling on Defendant’s Rule 50(b)
renewed motion for judgment as a matter of law, DENY Defendant’s motion for a new
trial, and ORDER the district court to reinstate the jury’s verdict in favor of Plaintiff on
his FELA and LIA claims.

                                  I. BACKGROUND

A.      The Incident

        Plaintiff began working for Defendant in 1967. On January 4, 2006, he was
working as a brakeman on a crew of three individuals responsible for taking a freight
train from a Defendant-owned yard in Cleveland to Medina County, Ohio and back. The
crew traveled south and stopped in Valley City, Ohio. At that stop, Plaintiff’s job
function was to operate a railroad ground switch (the “Valley City switch”) back and
forth to move the alignment of the railroad track so the locomotive could push the train
into an industrial yard in Valley City. Plaintiff stood behind the Valley City switch and
operated the Valley City switch approximately ten to fifteen times for 30 minutes to an
hour. Defendant’s safety rules required Plaintiff to stand at least 10 feet behind the
Valley City switch while operating it to protect himself from injury in the event of a
derailment. As discussed below, multiple witnesses testified at trial that the ground
No. 12-3689             Szekeres v. CSX Transp., Inc.                                                Page 3


where Plaintiff worked was muddy and was not covered with ballast.1 Photos taken
hours after the incident at issue also show that the ground where Plaintiff had to stand
was muddy and not covered with ballast.

        Plaintiff had to urinate while operating the Valley City switch. Plaintiff testified
that he planned to urinate outside–rather than in the toilet compartment of the
locomotive assigned to their job–because he had looked at the toilet compartment earlier
that day and found it to be “dirty,” “smelly,” “filthy,” and “unusable.” Plaintiff testified
that, had the toilet compartment not been dirty and unusable, he would have used it.
Instead, once Plaintiff completed his tasks at the Valley City switch, he began to walk
from the Valley City switch to a more private outdoor location in the field behind the
tracks. The path Plaintiff chose led him up a slight incline. Within steps of the Valley
City switch, Plaintiff slipped and twisted his right knee. Plaintiff was diagnosed with
a torn right meniscus and underwent surgery to repair the cartilage in his knee.

B.      Procedural History

        Plaintiff filed this cause of action in the Northern District of Ohio on May 8,
2008. On July 2, 2009, the district court (Aldrich, J.) granted Defendant’s motion for
summary judgment and dismissed all of Plaintiff’s claims. On August 16, 2010, this
court reversed the district court’s summary judgment order after finding that genuine
disputes of material fact existed with respect to both the FELA and LIA claims and
remanded the case back to district court for a trial by jury. Szekeres v. CSX Transp.,
Inc., 617 F.3d 424 (6th Cir. 2010). On August 27, 2010, the case was reassigned from
Judge Ann Aldrich to Judge John R. Adams. After being adjourned pending the
Supreme Court’s decision in McBride, a jury trial was held in August 2011. At the close


        1
            As set forth in CSX Transp., Inc. v. Pitts, 61 A.3d 767, 770 n.1 (Md. 2013):
        “Ballast” is a technical term used by the railroad industry to denote what would
        otherwise be commonly known as crushed rock. There are two different grades of
        ballast. Large ballast–also termed mainline ballast, track ballast, or road ballast–ranges
        in size between approximately 1" to 2 3/4" in diameter. Small ballast–also termed
        walkway ballast or yard ballast–ranges in size between approximately 3/8" to 1" in
        diameter. The two grades of ballast serve different functions. Large ballast is used to
        support the railroad tracks and facilitate drainage. Small ballast is better suited for
        walking surfaces than large ballast.
No. 12-3689         Szekeres v. CSX Transp., Inc.                                     Page 4


of Plaintiff’s case-in-chief, Defendant filed a motion for judgment as a matter of law
with respect to both the FELA and LIA claims, relying primarily on Nicholson. The
district court denied that motion and permitted the trial to continue. A unanimous jury
found: (a) Defendant had violated the LIA and that the LIA violation caused Plaintiff’s
injuries, (b) Defendant was negligent under FELA and its negligence was a cause of
Plaintiff’s injuries, (c) Plaintiff was comparatively negligent with respect to the FELA
claim, such that Defendant was 60% at fault and Plaintiff was 40% at fault, and (d)
Plaintiff’s total damages were $49,000.00. Judgment was entered in the amount of
$49,000.00 because no reduction for comparative fault is permitted under the LIA.

        Defendant then filed a renewed motion for judgment as a matter of law pursuant
to Rule 50(b) with respect to both the FELA and LIA claims or, in the alternative,
motion for a new trial pursuant to Rule 59(a). On June 5, 2012, relying on McBride and
Nicholson, the district court entered judgment as a matter of law in favor of Defendant
with respect to both claims. After finding “no meaningful distinction between the facts
at issue in Nicholson and the facts presented by” Plaintiff, the district court held that
there was not sufficient causation to assess liability against Defendant on the LIA claim.
For the same reasons, the district court held that Plaintiff failed to present adequate proof
of causation to support the jury’s verdict with respect to the FELA claim. The district
court then vacated the jury’s verdict and dismissed Plaintiff’s cause of action. The
district court expressly noted it was not making a conditional ruling on Defendant’s Rule
59(a) motion for new trial.

                               II. RULE 50(b) MOTION

A.      Standard of Review

        We review de novo the district court’s grant of a Rule 50(b) motion for judgment
as a matter of law. “In a federal question case, the standard of review for a Rule 50
motion based on sufficiency of the evidence is identical to that used by the district court.
The evidence should not be weighed, and the credibility of the witnesses should not be
questioned. The judgment of this court should not be substituted for that of the jury;
No. 12-3689        Szekeres v. CSX Transp., Inc.                                  Page 5


instead, the evidence should be viewed in the light most favorable to the party against
whom the motion is made, and that party given the benefit of all reasonable inferences.”
Tisdale v. Fed. Express Corp., 415 F.3d 516, 531 (6th Cir. 2005). The Rule 50(b)
motion should be granted only if “reasonable minds could not come to a conclusion
other than one favoring the movant.” Id.

B.     McBride

       In McBride, the Supreme Court set forth several clearly established principles of
FELA law. First,

       Liability under FELA is limited in these key respects: Railroads are
       liable only to their employees, and only for injuries sustained in the
       course of employment.

McBride, 131 S. Ct. at 2636 (emphasis added).

       Second, in order to prove causation under FELA, an employee must prove only
that the railroad’s negligence played a part in producing the injury for which the
employee seeks damages:

       FELA’s language on causation, however, “is as broad as could be
       framed.” Given the breadth of the phrase “resulting in whole or in part
       from the [railroad’s] negligence,” and Congress’ “humanitarian” and
       “remedial goal[s],” we have recognized that, in comparison to tort
       litigation at common law, “a relaxed standard of causation applies under
       FELA.” In our 1957 decision in Rogers [v. Missouri Pacific Railroad
       Company, 352 U.S. 500, 506 (1957)], we described that relaxed standard
       as follows:
               “Under [FELA,] the test of a jury case is simply whether
               the proofs justify with reason the conclusion that
               employer negligence played any part, even the slightest,
               in producing the injury or death for which damages are
               sought.”

Id. (internal citations omitted). Significantly, Congress has not taken action to change
the FELA causation standard the Supreme Court announced over a half-century ago:
No. 12-3689        Szekeres v. CSX Transp., Inc.                                      Page 6


               In sum, the understanding of Rogers we here affirm “has
               been accepted as settled law for several decades.
               Congress has had [more than 50] years in which it could
               have corrected our decision in [Rogers] if it disagreed
               with it, and has not chosen to do so.” Countless judges
               have instructed countless juries in language drawn from
               Rogers. To discard or restrict the Rogers instruction now
               would ill serve the goals of “stability” and
               “predictability” that the doctrine of statutory stare decisis
               aims to ensure.

Id. at 2641 (internal citations omitted).

       Third, even though the relaxed proximate causation standard set forth in
Rogers–and not the common law proximate cause standard–governs FELA cases, a
defendant railroad will not be liable for every possible link of causation. Rather, though
“FELA’s language is straightforward: railroads are made answerable in damages for an
employee’s ‘injury or death resulting in whole or in part from [the railroad’s]
negligence[,]” id. at 2643 (citing 45 U.S.C. § 51), the harm caused by the negligence of
the railroad must be reasonably foreseeable:

       [T]he phrase “proximate cause” is shorthand for the policy-based
       judgment that not all factual causes contributing to an injury should be
       legally cognizable causes. Prosser and Keeton explain: “In a
       philosophical sense, the consequences of an act go forward to eternity
       and the causes of an event go back to the dawn of human events, and
       beyond.” [W. Keeton, D. Dobbs, R. Keeton,, & D. Owen, Prosser and
       Keeton on Law of Torts (5th ed. 1984)] § 41, p. 264. To prevent “infinite
       liability,” ibid., courts and legislatures appropriately place limits on the
       chain of causation that may support recovery on any particular claim.
                                        *****
       “[R]easonable foreseeability of harm” we clarified in Gallick [v.
       Baltimore & Ohio R. Co., 372 U.S. 108 (1963)] is indeed “an essential
       ingredient of [FELA] negligence.” 372 U.S., at 117, 83 S. Ct. 659
       (emphasis added). The jury, therefore, must be asked, initially: Did the
       carrier “fai[l] to observe that degree of care which people of ordinary
       prudence and sagacity would use under the same or similar
       circumstances[?]” Id., at 118, 83 S. Ct. 659. ... Thus, “[i]f a person has
       no reasonable ground to anticipate that a particular condition ... would or
       might result in a mishap and injury, then the party is not required to do
No. 12-3689       Szekeres v. CSX Transp., Inc.                                     Page 7


       anything to correct [the] condition.” Id., at 118, n. 7, 83 S. Ct. 659
       (internal quotation marks omitted). If negligence is proved, however,
       and is shown to have “played any part, even the slightest, in producing
       the injury,” Rogers, 352 U.S., at 506, 77 S. Ct. 443 (emphasis added),
       then the carrier is answerable in damages even if “the extent of the
       [injury] or the manner in which it occurred” was not “[p]robable” or
       “forseeable.” Gallick, 372 U.S., at 120-121, and n. 8, 83 S. Ct. 659
       (internal quotation marks omitted); see 4 F. Harper, F. James, & O. Gray,
       Law of Torts § 20.5(6), p. 203 (3d ed. 2007); 5 Sand 89-21.

McBride, 131 S. Ct. at 2642-43 (footnotes omitted).

       Based on the language in McBride, we reject Defendant’s contention that
McBride created any new rule of law for FELA cases. Instead, we find that McBride
simply reaffirmed Rogers and the causation standard that has governed FELA cases for
over 50 years.

       The Supreme Court also clarified that certain “far out ‘but for’ scenarios” will
not, as a matter of law, support viable FELA claims. The Supreme Court cited Nicholson
as an example of such a case:

       Properly instructed on negligence and causation, and told, as is standard
       practice in FELA cases, to use their “common sense” in reviewing the
       evidence, see Tr. 205 (Aug. 19, 2008), juries would have no warrant to
       award damages in far out “but for” scenarios. Indeed, judges would have
       no warrant to submit such cases to the jury. See Nicholson v. Erie R. Co.,
       253 F.2d 939, 940-941 (C.A.2 1958) (alleged negligence was failure to
       provide lavatory for female employee; employee was injured by a
       suitcase while looking for a lavatory in a passenger car; applying Rogers,
       appellate court affirmed lower court’s dismissal for lack of causation);
       Moody v. Boston and Maine Corp., 921 F.2d 1, 2-5 (C.A.1 1990)
       (employee suffered stress-related heart attack after railroad forced him
       to work more than 12 hours with inadequate breaks; applying Rogers,
       appellate court affirmed grant of summary judgment for lack of
       causation). See also supra, at 2641 (Rogers has generated no extravagant
       jury awards or appellate court decisions).
       In addition to the constraints of common sense, FELA’s limitations on
       who may sue, and for what, reduce the risk of exorbitant liability. As
       earlier noted, see supra, at 2636, the statute confines the universe of
       compensable injuries to those sustained by employees, during
       employment. § 51. Hence there are no unforeseeable plaintiffs in FELA
No. 12-3689         Szekeres v. CSX Transp., Inc.                                     Page 8


         cases. And the statute weeds out the injuries most likely to bear only a
         tenuous relationship to railroad negligence, namely, those occurring
         outside the workplace.

McBride, 131 S. Ct. at 2643-44 (footnote omitted) (emphasis in original).

C.       LIA Claim

         Under LIA, 49 U.S.C. § 20701, et seq., and 49 C.F.R. §§ 229.137 and 229.139,
a railroad must provide a sanitary toilet on its locomotive for use by employees while
on duty. The jury determined that Defendant violated LIA by providing Plaintiff with
an unsanitary bathroom. Defendant does not challenge that finding in this appeal.
Rather, Defendant argues that the jury did not have sufficient evidence to find that the
LIA violation caused Plaintiff’s injury. A LIA violation constitutes negligence per se
under FELA only if Plaintiff can establish that the violation was a cause of the injury.
See Szekeres, 617 F.3d at 427. Thus, we must look to the causation standard under
FELA to determine whether the jury could find for Plaintiff with regard to his LIA
claim.

         Under FELA, a “railroad ‘caused or contributed to’ a railroad worker’s injury ‘if
[the railroad’s] negligence played a part–no matter how small–in bringing about the
injury.’ That, indeed, is the test Congress prescribed for proximate causation in FELA
cases.” McBride, 131 S. Ct. 2644.

         The district court found “that the express approval of Nicholson by the United
States Supreme Court after remand in this matter compels a conclusion that judgment
as a matter of law in favor of [Defendant] is appropriate.” In ruling on Defendant’s
renewed motion for judgment as a matter of law, the district court oversimplified the
facts of both Nicholson and this case as they relate to causation. The district court
stated: “Precisely like the plaintiff in Nicholson, [Plaintiff argues that] ‘[i]f [Defendant]
had supplied indoor toilet facilities [P]laintiff ... would not have been where [the injury
took place].’” (quoting Nicholson, 253 F.2d at 941). As the Second Circuit concluded
in Nicholson, the district court found that the facts of this case “present[] a far out but
No. 12-3689           Szekeres v. CSX Transp., Inc.                                             Page 9


for scenario of causation that does not satisfy even the relaxed standard of causation for
FELA and LIA claims.”

         This court rejects: (a) the district court’s oversimplification of the facts of
Nicholson and this case, and (b) its conclusion that the Supreme Court’s endorsement
of Nicholson dictates judgment as a matter of law for Defendant on Plaintiff’s FELA
claim. It is true that three important facts were present in both Nicholson and this case:
(1) both Plaintiff and the Nicholson plaintiff were railroad employees, (2) there was not
a usable lavatory available to either of them, and (3) both plaintiffs ultimately were
injured as the result of seeking to relieve themselves. The district court relied on only
the very limited facts of Nicholson set forth in McBride. In doing so, however, the
district court ignored several key facts of Nicholson that were materially different than
the key facts in this case.

         First, in Nicholson, the plaintiff was off-duty when the incident occurred. In this
case, Plaintiff was on the job when the incident occurred. Second, in Nicholson, the
plaintiff was on defendant railroad property but was not working at her workplace when
she was injured; rather, she was on a passenger locomotive for the purpose of using the
women’s lavatory.2 In this case, Plaintiff was on Defendant’s property, engaged in the
scope of his employment, and walking in an area one of Defendant’s supervisors
acknowledged was used by railworkers to relieve themselves. Third, in Nicholson, the
direct cause of the plaintiff’s injury was the result of a passenger striking her with
something the passenger was carrying (i.e., the injury was proximately caused by the
action of an intervening third-party). No intervening objects, actors or actions were
involved in this case; Plaintiff was alone when he walked from the muddy area behind
the Valley City switch and slipped and fell on the incline as it existed in its natural state.
Therefore, taking the facts in a light most favorable to Plaintiff, as this court must do in
analyzing a Rule 50(b) motion, Plaintiff fell on an incline due to mud that accumulated
on his shoes while he worked in the area behind the Valley City switch.

         2
           As the Nicholson plaintiff was off-duty and not working at her workplace when she sustained
her injury, she was not eligible, as a matter of law, to recover damages pursuant to FELA. See 45 U.S.C.
§ 51; McBride, 131 S. Ct. at 2636, 2644.
No. 12-3689            Szekeres v. CSX Transp., Inc.                                              Page 10


         For the foregoing reasons, this court concludes that the facts of this case: (a) are
distinguishable from the facts of Nicholson,3 and (b) do not constitute the kind of “far
out ‘but for’ scenario” discussed in McBride. Plaintiff was an employee of Defendant
who was engaged in the course of employment, at his workplace, when the injury at
issue occurred. Accordingly, as recognized by the Supreme Court in McBride, Plaintiff
was precisely the kind of foreseeable plaintiff contemplated by FELA. See 45 U.S.C.
§ 51; McBride, 131 S. Ct. at 2644. We therefore hold that the district court erred in
granting judgment as a matter of law as to Plaintiff’s LIA claim.

D.       FELA Claim

         The district court also concluded that Defendant was entitled to judgment as a
matter of law on the FELA claim because Plaintiff relied solely upon speculation to
establish causation between the muddy area behind the switch and plaintiff’s injury.
When granting Defendant’s motion for judgment as a matter of law, the district court
held that causation was not established because Plaintiff did not testify that he saw mud
on his shoes after being in the area behind the Valley City switch. The district court,
however, did not give appropriate consideration to: (1) certain testimony of Plaintiff,
(2) the testimony of others, (3) the photographs of the incident scene, and (4) the ability
of a person to realize he or she had mud on his or her boots, even without looking at the
boots.

         Specifically, the district court did not credit Plaintiff’s testimony that the ground
conditions where he stood behind the Valley City switch were muddy and not covered
with ballast. Plaintiff’s testimony regarding the muddy conditions behind the Valley
City switch not only was unchallenged, but it was corroborated by Larry Ashby, the



         3
            The court also finds the facts of this case materially distinguishable from those of Moody;
specifically: (1) the plaintiff-decedent was off-duty; (2) the plaintiff-decedent was on a family camping
trip, clearly off-site at the time he suffered a heart attack that he attributed to work-related stress; and
(3) the incident occurred several days after the plaintiff’s most recent day at work, not while working for
his railroad employer. As such, the only like material facts between Moody and the instant case are that
both Plaintiff and the Moody plaintiff-decedent were railroad employees who suffered an injury/death.
As the Moody plaintiff-decedent did not die during the course of his employment, however, his FELA
claim also was subject to dismissal, as a matter of law. See 45 U.S.C. § 51; McBride, 131 S. Ct. at 2636,
2644.
No. 12-3689         Szekeres v. CSX Transp., Inc.                                  Page 11


conductor of the three-man crew on which Plaintiff worked when he was injured on
January 4, 2006. Larry Ashby stated that the area was “wet, damp and muddy.” Their
testimony was supported by photographs of the Valley City switch area taken hours after
the incident. In addition to their testimony and those photographs, John Whittenberger,
a supervisor for Defendant who visited the site hours after the incident occurred, testified
that the area behind the Valley City switch consisted of dirt mixed with stone and that
dirt becomes muddy when wet.

        This court holds that the foregoing evidence, taken in the aggregate, constituted
sufficient evidence from which a jury could reasonably conclude that: (a) the area
behind the Valley City switch was muddy, (b) mud had accumulated on Plaintiff’s boots
as a result of standing where required while operating the Valley City switch, and
(c) such mud was a cause of Plaintiff’s fall.

        This court also finds that there was sufficient evidence from which a reasonable
jury could conclude that the mud in the area behind the Valley City switch was the due
to Defendant’s negligence and that such negligence played a part in causing Plaintiff’s
injury. First, Larry Ashby testified that, prior to January 4, 2006, he had reported to
railroad management at a safety meeting that ballast was needed behind the Valley City
switch to improve unsafe ground conditions. Second, Whittenberger testified that mud
was a recognized slipping hazard in the railroad industry. As we have previously stated,
“if as a result of a defective appliance a plaintiff is required to take certain actions and
he or she is injured while taking those actions, the issue of causation generally should
be submitted to the jury.” Richards v. Consolidated Rail Corp., 330 F.3d 428, 437 (6th
Cir. 2003). Based on the evidence admitted at trial, this court holds that a reasonable
jury could conclude that Plaintiff’s injury “was within the risk created by” the unusable
toilet and the muddy conditions; therefore Plaintiff’s right to the jury verdict should be
preserved. See id. In other words, we find that “the proofs justify with reason the
conclusion that [Defendant’s] negligence played [a] part, even the slightest, in producing
the injury ... for which damages are sought” in this case. McBride, 131 S. Ct. at 2636
(quoting Rogers, 352 U.S. at 506).
No. 12-3689        Szekeres v. CSX Transp., Inc.                                  Page 12


       This court also finds erroneous the district court’s conclusion that it was mere
speculation that Plaintiff had mud on the bottom of his boots after being in the Valley
City switch area simply because Plaintiff did not testify that he “saw” mud on his boots.
Rather, a reasonable jury could conclude that a person is aware that he or she has mud
on the bottom of his or her boots simply by walking in the boots - especially when such
person observed that the area in which he or she walked was muddy. In fact, Plaintiff,
Larry Ashby, and Whittenberger all acknowledged as much at trial. Plaintiff stated that
he did not look at and see mud on the bottom of his boots, but he also stated: (1) “[Mud]
was on the bottom of my shoe,” (2) “[t]he mud was on my shoes because there was mud
everywhere,” and (3) “You’re walking on your boot. You know when there is mud on
the bottom of your boot.” Larry Ashby also stated that he never looked at the bottom of
his boots, but he could feel the mud on them after walking in the area behind the Valley
City switch. (“Q. When you walked in this area [behind the Valley City switch], did you
get mud on your work boots? A. Yes.”) (“Q. Did you actually see the mud on the bottom
of your boots? Did you look at it? A. Well, you just feel it. It’s there. No, I didn’t [see
mud on my boots].”). Finally, Whittenberger testified that although he did not look
directly at his shoes, he believed he accumulated mud on his shoes walking in the area
behind the Valley City switch. Therefore, a reasonable jury could find that each of three
witnesses testified he accumulated (or, in the case of Whittenberger, believed he
accumulated) mud on his shoes as a result of walking in the area behind the Valley City
switch on January 4, 2006.

       For the foregoing reasons, this court concludes that there was sufficient evidence
upon which the jury reasonably could have found that Plaintiff satisfied his burden of
proving causation to the extent required by FELA and McBride. Therefore, this court
holds that the district court erred in granting judgment as a matter of law on Plaintiff’s
FELA claim.
No. 12-3689             Szekeres v. CSX Transp., Inc.                                               Page 13


E.       Testimony of James A. Arton

         At trial, the district court allowed the testimony of James Arton (“Arton”) as an
expert for Plaintiff.4 When considering Defendant’s Rule 50(b) motion, however, the
district court made a conclusory determination that Arton’s testimony should have been
excluded but did not analyze the issue in the opinion or, apparently, rely on that
determination in granting the Rule 50(b). The district court stated only:

         First, CSX challenges the expert testimony offered by James Arton.
         While ultimately the Court agrees that Arton’s testimony should have
         been excluded, it need not reach that issue to find that CSX is entitled to
         judgment as a matter of law.s

         Contrary to Defendant’s argument and as this court has recognized, expert
testimony is not necessary to support allegations of negligence. See, e.g., Richards,
330 F.3d at 433 (plaintiff’s testimony alone was sufficient to show that an appliance
failed to function properly). See also Ulfik v. Metro-North Commuter R.R., 77 F.3d 54,
59 (2d Cir. 1996) (it was within the common knowledge of the jury to determine whether
there was a link between exposure to paint fumes and claimed headaches); Lynch v.
METRA, 700 F.3d 106, 915 (7th Cir. 2012) (no expert testimony needed on “easily
understood” concept of improper installation of equipment). For the reasons discussed
above, including the testimony of Whittenberger that mud is a recognized hazard in the
railroad industry, this court finds that, even without the testimony of Arton, there was
sufficient evidence upon which a reasonable trier of fact could conclude that the muddy
conditions and/or lack of ballast in the area behind the Valley City switch was a cause
of Plaintiff’s injury under FELA and LIA. Thus, this court need not decide whether
Arton’s testimony should have been considered in deciding the Rule 50(b) motion.



         4
           According to Arton, it was recognized in the industry that ballast should be used in places where
employees are required to walk and work near railroad track. He stated that: (1) the purpose of ballast in
this regard was to provide stable and dry footing for railroad employees to assist them in their trackside
duties, (2) the presence of mud is a recognized hazard in the railroad industry leading to slip, trip and fall
injuries, and (3) placing ballast in areas where employees walk and work greatly reduces the risk of injury
to employees working in these areas. Based on the testimony of the witnesses and photos of the Valley
City switch area, Arton opined that the railroad knew or should have known that the walking conditions
behind the Valley City switch as they existed on January 4, 2006, presented an unsafe working condition
for its employees due to the lack of ballast located on the ground behind the Valley City switch.
No. 12-3689         Szekeres v. CSX Transp., Inc.                                   Page 14


                              III. RULE 59(a) MOTION

        The district court expressly stated that it was not addressing Defendant’s Rule
59(a) motion for a new trial because it would do so in the event this court remanded the
case. As the parties agree, the district court erred when it failed to make a conditional
ruling on the Rule 59(a) motion, as required by Rule 50(c)(1), which provides:

        If the court grants a renewed motion for judgment as a matter of law, it
        must also conditionally rule on any motion for a new trial by determining
        whether a new trial should be granted if the judgment is later vacated or
        reversed. The court must state the grounds for conditionally granting or
        denying the motion for a new trial.

Neither party, however, moved the district court to rule on the Rule 59(a) motion;
instead, Plaintiff filed his appeal the same day as the district court issued its opinion.
Plaintiff asks this court to rule on the Rule 59(a) motion now, in the interest of judicial
economy and to prevent another trial and potential appeal. Defendant asks this court to
remand the case to the district court so that it can make the initial ruling on the Rule
59(a) motion.

        This court has recognized that “if the judgment notwithstanding the verdict is
reversed on appeal, it is within the appellate court’s discretion to determine whether the
case should be sent back for a new trial” when the district court also conditionally
granted the motion for new trial but did not specify the grounds for the conditional grant.
See Portage II v. Bryant Petro. Corp., 899 F.2d 1514, 1524 (6th Cir. 1990) (citing Ross
v. Chesapeake & Ohio Rlwy. Co., 421 F.2d 328, 330 (6th Cir. 1970)). In such
circumstances, we also have the authority to reinstate the verdict of the jury. Id. at 1525.

        This court has not expressly decided whether it can consider the motion for a new
trial if the district court failed to address the motion for a new trial, but other circuits
have and some have determined that an appellate court can rule on such a motion if the
district court fails to consider the motion, as required by Rule 50(c)(1). See, e.g., Acosta
v. San Francisco, 83 F.3d 1143, 1149 (9th Cir. 1996) (“[W]e have discretion to either
remand to the district court to let it decide the new trial motion or to decide the new trial
No. 12-3689         Szekeres v. CSX Transp., Inc.                                     Page 15


motion ourselves”); Mays v. Pioneer Lumber Corp., 502 F.2d 106, 109-10 (4th Cir.
1974) (“[I]t would be absurd to hold that we may not grant [a new trial where a district
court fails to conditionally rule on the motion for new trial] because of the error of the
district judge in failing to either grant or refuse the motion for a new trial.”).

        This court likewise concludes that it can rule on a Rule 59(a) motion for a new
trial if a district court fails to consider such a motion after ruling on a motion for
judgment as a matter of law. The rationale expressed by the Fourth Circuit is
particularly instructive and persuasive:

        There is authority for the proposition that we now have no alternative
        other than to remand either for a third new trial or for the district judge
        to consider anew whether to grant another trial. See Casper v. Barber &
        Ross Co., 109 U.S. App. D.C. 395, 288 F.2d 379, 385 (1961) (Miller, J.,
        concurring and dissenting). But the better viewpoint, it seems to us, is
        that suggested by Professor Moore, who points out that where the
        judgment n.o.v. is reversed and the trial court has alternatively granted
        the motion for a new trial, the case will ordinarily be remanded for a new
        trial, “but the courts of appeals have authority to order ‘otherwise.’” 5A
        Moore’s Federal Practice § 50.14, at p. 2382 (2d ed. 1974). If the court
        of appeals may reverse the grant of a new trial and order entry of
        judgment on the verdict, and it seems settled that we may do so[.
        S]ee, e.g., Powell v. Lititz Mut. Ins. Co., 419 F.2d 62 (5th Cir. 1969);
        Berner v. British Commonwealth Pacific Airlines, Inc., 346 F.2d 532 (2d
        Cir. 1965), cert. denied, 382 U.S. 983, 86 S. Ct. 559, 15 L. Ed. 2d 472
        (1966)[.] [I]t would seem absurd to hold that the remedy is
        circumscribed by the failure of the district judge to follow the
        command of Rule 50(c) to rule on the motion for a new trial. It is
        getting things a bit backwards to exposit the rule to mean that the
        granting of a new trial may be reviewed and reversed but that the failure
        to either grant or deny a new trial compels remand to allow the district
        judge, in his unappealable discretion, to grant or deny yet another trial.
        It could not have been intended that a district judge by failing to
        comply with Rule 50(c) can enhance his power and curtail that of the
        appellate court. It is not surprising that Rule 50(c) is silent as to the
        effect of the failure of the district judge to follow the mandate of the rule.
        Rules seldom contemplate what will happen if they are disregarded.
        In a day of trial court congestion and repetitive pleas for judicial
        efficiency, it would be absurd to hold that we may not grant similar relief
        because of the error of the district judge in failing to either grant or refuse
        the motion for a new trial. Vera Cruz v. Chesapeake & O.R.R., 312 F.2d
No. 12-3689         Szekeres v. CSX Transp., Inc.                                  Page 16


        330, 332 (7th Cir.), cert. denied, 375 U.S. 813, 84 S. Ct. 44, 11 L. Ed. 2d
49 (1963). See Powell v. Lititz Mut. Ins. Co., 419 F.2d 62 (5th Cir. 1969).

Mays, 502 F.2d at 110 (emphasis added).

        The court now turns to whether it should remand this case or address the motion
for a new trial at this time. Defendant’s Rule 59(a) motion was based on two issues:
(a) that the verdict was against the manifest weight of the evidence, and/or (b) the verdict
was improperly influenced by the expert opinion of Arton. As discussed above, there
was sufficient evidence produced at trial for a reasonable jury to conclude, as the jury
did in this case, that Defendant was guilty of negligence under FELA for failing to
maintain a sanitary toilet on the locomotive and failing to put ballast behind the Valley
City switch to prevent muddy conditions. Likewise, there was sufficient evidence upon
which a reasonable jury could conclude that Defendant violated the LIA when it failed
to maintain a sanitary toilet on the locomotive.

        A review of the trial transcript also reveals that Arton’s testimony added little,
if anything, to the evidence presented to the jury that the jury did not hear from other
witnesses. Specifically, like Arton, Larry Ashby testified that ballast was needed at the
Valley City switch; in fact, Larry Ashby had complained to Defendant’s management
about this safety concern prior to January 4, 2006. In addition, like Arton, Whittenberger
testified that the presence of mud is a recognized hazard in the railroad industry.
Therefore, even if it was error to admit Arton’s testimony at trial, it was harmless error
as Arton’s testimony could not have improperly influenced the jury. Rather, as we have
concluded, “there is evidence in the record from which the jury could find that the
injuries complained of resulted at least in part from [Defendant’s] negligence,” Ross,
421 F.2d at 330, and Defendant’s violation of the LIA.

        Accordingly, this court concludes that there is no basis for granting Defendant’s
alternative motion for a new trial pursuant to Rule 59(a) and denies the same.
No. 12-3689        Szekeres v. CSX Transp., Inc.                               Page 17


                                IV. CONCLUSION

       For the reasons set forth above, this court REVERSES the district court’s ruling
on Defendant’s Rule 50(b) renewed motion for judgment as a matter of law, DENIES
Defendant’s motion for a new trial, and ORDERS the district court to reinstate the jury
verdict.